Exhibit No. 2 THE SECURITIES REPRESENTED BY THIS WARRANT AND THE COMMON STOCK ISSUABLE THEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY OTHER APPLICABLE SECURITIES LAW AND, ACCORDINGLY, THE SECURITIES REPRESENTED BY THIS WARRANT MAY NOT BE RESOLD, PLEDGED, OR OTHERWISE TRANSFERRED, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER, OR IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER, THE SECURITIES ACT AND IN ACCORDANCE WITH ANY OTHER APPLICABLE SECURITIES LAWS. WARRANTS to Purchase Common Stock of OMNIMMUNE CORP. Expiring on November 1, 2008 This Warrant to Purchase Common Stock (the "Warrant") certifies that for value received, Phillip B. Costa, Jr. (the "Holder"), or his heirs, successors or assigns, is entitled to subscribe for and purchase from the Company (as hereinafter defined), in whole or in part, 82,500 shares of duly authorized, validly issued, fully paid and nonassessable shares of Common Stock (as hereinafter defined) at an initial Exercise Price (as hereinafter defined), subject, however, to the provisions and upon the terms and conditions hereinafter set forth. The number of shares of Common Stock purchasable hereunder and the Exercise Price therefor are subject to adjustment as hereinafter set forth. This Warrant and all rights hereunder shall expire at 5:00 p.m., Houston, Texas time, on November 1, 2008. As used herein, the following terms shall have the meanings set forth below: "Company"shall mean Omnimmune Corp., a Texas corporation, and shall also include any successor thereto with respect to the obligations hereunder, by merger, consolidation or otherwise. "Common Stock" shall mean and include the Company's Common Stock, par value $0.01 per share, authorized on the date of the original issue of this Warrant and shall also include (i) in case of any reorganization, reclassification, consolidation, merger, share exchange or sale, transfer or other disposition of assets of the character referred to in Section 3.5 hereof, the stock, securities provided for in such Section 3.5, and (ii) any other shares of common stock of the Company into which such shares of Common Stock may be converted. "Exercise Price"The initial purchase price for each share of Common Stock payable upon exercise of the Warrants shall be $.01. The Exercise Price shall be adjusted from time to time pursuant to the provisions hereof. "Market Price"for any day, when used with reference to Common Stock, shall mean the price of said Common Stock determined as follows. (i) the last reported sale price for the Common Stock on such day on the principal securities exchange on which the Common Stock is listed or admitted to trading or if no such sale takes place on such date, the average of the closing hid and asked prices thereof as officially reported, or, if not so listed or admitted to trading on any securities exchange, the last sale price for the Common Stock on the National Association of Securities Dealers National Market System or SmallCap Market on such date, or, if there shall have been no trading on such date or if the Common Stock shall not be listed on such system, the average of the closing hid and asked prices in the over-the-counter market as furnished by any NASD member firm selected from time to time by the Company for such purpose, in each such case, unless otherwise provided herein, averaged over a period of ten (10) consecutive Trading Days prior to the date as of which the determination is to be made; or (ii) if the Common Stock shall not be listed or admitted to trading or the closing hid and asked prices are unable to be furnished by an NASD member firm, as provided in clause (i) above, the fair market value of the Common Stock as determined in good faith by the Board of Directors of the Company. "Note"shall mean any Subordinated Reimbursement Note of the Company issued to Holder pursuant to the terms and conditions of the Reimbursement Agreement, as hereinafter defined. "Outstanding,"when used with reference to Common Stock, shall mean (except as otherwise expressly provided herein) at any date as of which the number of shares thereof is to he determined, all issued shares of Common Stock, except shares then owned or held by or for the account of the Company. "Person"means any individual, corporation, partnership, joint venture, association, joint stock company, trust, unincorporated organization or government or any agency or political subdivision thereof. "Securities Act"means the Securities Act of 1933, as amended, and the rules and regulations promulgated thereunder. "Trading Days"shall mean any days during the course of which the principal securities exchange on which the Common Stock is listed or admitted to trading is open for the exchange of securities. "Warrant Shares"shall mean the shares of Common Stock purchased or purchasable by the holder hereof upon the exercise of the Warrants. ARTICLE I EXERCISE OF WARRANTS 1.1 Method of Exercise.
